Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action – Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/1/22 has been entered.
Claims 1, 5, 8, 36-43, 45, 47, 95, 97-98, 100 and 102-103 are pending and are currently under examination. 
The terminal disclaimer filed on 3/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Patent No. 10468722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Claims
Claims 1, 5, 8, 36-43, 45, 47, 95, 97-98, 100 and 102-103 are allowed over the prior art of record.

Reason for Allowance
. The claims as now drafted are therefore free of the prior art.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Boris Chernomordik on 3/10/22.
The application has been amended as follows:

In claim 36, line 1, the following has been deleted:
“Claim 35”
and replaced by
— Claim 1 —

In claim 36, line 2-3, the following has been deleted:
“aromatic solvent comprising at least one functional group characterized by the form [X-(CH2)n-Y], wherein n=1 or 2.”
and replaced by
— aromatic solvent. —

In claim 100, line 1-4, the following has been deleted:
“is hydrogen fluoride; and wherein the reaction of the non-fluoride salt of the organic cation with hydrogen fluoride is characterized by formula (FX14):

    PNG
    media_image1.png
    37
    582
    media_image1.png
    Greyscale
”
and replaced by
— is hydrogen fluoride. —

Conclusion
Claims 1, 5, 8, 36-43, 45, 47, 95, 97-98, 100 and 102-103 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658